 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 6                                        AT SEATTLE

 7   ELISA KNIGGE,

 8                              Plaintiff,                  CASE NO. 3:18-cv-05283-BAT

 9          v.                                              ORDER OF REMAND

10   COMMISSIONER OF SOCIAL SECURITY,

11                              Defendant.

12          The parties stipulate that this case should be remanded for further proceedings. Dkt. 17.

13   Accordingly, it is ORDERED that this case is remanded pursuant to sentence four of 42 U.S.C.

14   § 405(g). On remand, the Appeals Council will instruct the Administrative Law Judge to offer

15   Plaintiff a hearing; obtain necessary medical expert evidence; further consider opinion evidence

16   pursuant to 20 CFR § 416.927; further consider Plaintiff’s subjective complaints pursuant to 20

17   CFR § 416.929 and Social Security Ruling 16-3p; further consider Plaintiff’s residual functional

18   capacity; obtain supplemental vocational expert evidence; and issue a new decision. Upon proper

19   application, Plaintiff shall be eligible for attorneys’ fees under the Equal Access to Justice Act,

20   42 U.S.C. § 2412 et seq.

21          DATED this 25th day of January, 2019.

22

23                                                         A
                                                           BRIAN A. TSUCHIDA
                                                           Chief United States Magistrate Judge


     ORDER OF REMAND - 1
